Per Curiam.
This is an application to require the comptroller to refund "to the surety the sum of $300 paid by him to the district attorney in satisfaction of the judgment on a forfeited recognizance against such surety and one Valentine Ketterle, on proof that on June 3, 1889, an order was made by the .•general term of this court discharging and canceling the said judgment. 5 N. Y. Supp. 957, mem,. Proof of service of the notice upon the district attorney must be produced; also certificate of the comptroller or chamberlain as ’to deposit with him; and certified copy of the order discharging the recognisance; and application may be renewed on such papers. All concur.